Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on March 24, 2022.
Claims 1-8 and 22 are canceled.
Claim 29 is added.
Claims 9 and 23-24 are amended.

Allowable Subject Matter
Claims 9-21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a surgical buttress component, comprising an elongate member, a folded portion and a buttress portion forming an elongate tube defining an opening therethrough for the reception of a selected one of an anvil stapler jaw or a cartridge stapler jaw, and a feature selected from the group consisting of a perforation, an elongate opening and a line of weakness disposed between and separating the buttress portion from the folded portion, the elongate member extending from the folded portion
the feature extending linearly between the folded portion and the buttress portion
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzalez et al. (US Pub. No. 2016/0345976) discloses a surgical buttress component, comprising an elongate member, and a folded portion (Fig. 15) but fails to disclose a buttress portion forming an elongate tube as claimed.
Shelton, IV et al. (US Pub. No. 2015/0351758) discloses a surgical buttress component, comprising an elongate member, and a folded portion (Fig. 16A) but fails to disclose a buttress portion forming an elongate tube as claimed.
Hiles et al. (US Pub. No. 2006/000407) discloses a surgical buttress component, comprising an elongate member, and a folded portion (Figs. 100-104) but fails to disclose a buttress portion forming an elongate tube as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 30, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731